           Case 3:18-cv-01079-SDD-RLB         Document 14     06/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA


JENKINS                                                                  CIVIL ACTION


VERSUS                                                                   18-1079-SDD-RLB


VANNOY, ET AL.


                                            RULING

          The Court, after carefully considering the Petition,1 the record, the law applicable

to this action, and the Report and Recommendation2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated May 21, 2020, to which no objection has been filed,

hereby approves the Report and Recommendation of the Magistrate Judge and adopts it

as the Court’s opinion herein.

          ACCORDINGLY, the Petitioner's application for habeas corpus relief is hereby

denied, with prejudice, as untimely.

          IT IS FURTHER ORDERED that, in the event that the petitioner seeks to pursue

an appeal, a certificate of appealability shall be denied.

          Signed in Baton Rouge, Louisiana, on June 16, 2020.




                                          S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA



1
    Rec. Doc. 1.
2
    Rec. Doc. 13.
